Citation Nr: 0325973	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-09 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for arthritis of the 
shoulders.  


REPRESENTATION

Appellant represented by:	 Laurence Miscall, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.  

This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California which denied entitlement to service 
connection for arthritis of the shoulders.  


REMAND

The veteran contends he injured his shoulders in a motor 
vehicle accident which occurred on Randolph Air Force Base in 
January 1953.  The veteran has presented private medical 
records demonstrating he has been treated since September 
1997 for right shoulder pain.  A June 1999 Magnetic Resonance 
Imaging of the right shoulder revealed end stage 
osteoarthropathy of the right glenohumeral joint.  December 
1998 records from G.J.L., M.D. (Dr. L), reveal that the 
veteran had left shoulder chronic cuff tendonitis.  The 
service medical records currently in the claims folder, which 
are limited to the veteran's enlistment, entrance and 
separation examinations and records of treatment for otitis 
externa, do not note any injury to the shoulders.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  After reviewing the claims folder the Board of 
Veterans' Appeals (Board) has concluded that additional 
development of the claim is required.  Specifically, 
additional requests should be made for both the veteran's 
service medical records and records of inpatient treatment 
after the January 1953 accident.  The veteran has asserted he 
was treated as an inpatient after the accident.  Although 
both the RO, the veteran and his attorney have made numerous 
requests for records they have either been asking for records 
from the wrong treating facility or assumed the veteran's 
service medical records have been destroyed.  

The veteran's attorney has asserted in his letters that the 
veteran has "fire related service" and that his service 
medical records were destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  None of the 
communications from the NPRC indicate the veteran's service 
medical records were destroyed in the fire.  In this case the 
veteran first filed a claim for VA benefits in August 1956.  
The RO requested the veteran's records.  As the veteran was 
separated from the service in May 1956 his records were in 
the process of being collated by the Department of the Air 
Force.  In June 1956 the RO received only the veteran's 
service separation examination.  The April 1956 service 
separation examination noted his upper extremities were 
normal and that the veteran denied all other significant 
medical history.  In November1956 the RO received a copy of 
the veteran's service entrance examination and records of 
treatment for otitis externa in 1954.  

Between a Deferred Rating Decision dated in March 1999 and 
the November 1999 Rating Decision the claims folder contains 
copies of the veteran's April 1952 service enlistment 
examination and May 1952 service entrance examination and 
another copy of the veteran's service separation examination.  
There is nothing in the claims folder that explains how these 
service medical records were obtained.  In addition an August 
2001 letter from NPRC to the veteran's attorney states the 
veteran's military records in the area which suffered the 
most damage in the file and were partially destroyed.  The 
next paragraph says they were removed from the file area in 
order to respond to a prior inquiry.  While the letter did 
not specify what kind of military records, NPRC may have 
referred to service medical records.  An April 2002 Memo, 
Unavailability of Records indicates that the RO had made 
numerous attempts to obtain line of duty investigation 
reports to no avail; there is no indication that attempts 
were made to obtain service medical records.  

Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4, Section 4.23 explains 
that a fire destroyed 75 percent of records of Air Force 
personnel with surnames "Hubbard" through Z who were 
discharged between September 25, 1947 and January 1, 1964.  
The veteran's name and discharge dates do not fall within 
those categories.  Notably there is no mention that any 
medical facility records were destroyed.  Clinical records of 
inpatient treatment are not filed alphabetically by veteran's 
name but by the name of the treating facility and dates of 
treatment.  

After reviewing the numerous Requests for Information forms 
in the claims file the Board has concluded that NPRC never 
reported the veteran's service medical records were lost in 
the fire, but that clinical records requested had been.  
Also, the request for clinical records incorrectly identified 
the treating facility as Brook, rather than Brooke and 
further indicated the treating facility was located at 
Randolph Air Force Base, rather than Ft. Sam Houston.  The 
veteran initially noted he was treated at Brook Hospital, 
Randolph Air Base.  In March 1999 the veteran changed it to 
Fort Sam Houston Brooks Hospital, San Antonio, Texas.  The 
searches by the NPRC were not directed to the correct 
facility or base.  

The Board has discovered there are four military bases in the 
San Antonio area.  Randolph Air Force Base is located there 
and according to the records of the base currently only has 
one medical facility, Randolph Clinic.  Also, located in the 
San Antonia area is Fort Sam Houston, whose medical facility 
is Brooke Army Medical Center.  Brooks City base is also 
listed as being near San Antonio.  

At his hearing before a Decision Review Officer in February 
2003 the veteran's attorney stated the veteran was injured in 
a automobile accident in service.  He was taken to medical 
facilities at Randolph Air Force Base treated and then 
referred to Brooke Army Hospital where he was a patient for 
some three months.  

The regulations indicate that VA may not cease attempts to 
obtain records in the custody of a Federal Department of 
agency unless the agency has advised VA they do not exist or 
that the custodian does not have them.  38 C.F.R. § 3.159.  
For that reason the RO must request that NPRC search for the 
veteran's service medical records and for his clinical 
records of inpatient treatment at Brooke Army Medical Center, 
Ft. Sam Houston, Texas from January 1953 to March 1953.  

The Board has noted there are no records of treatment for any 
disorder of the shoulders dated between 1956 and 1998.  The 
regulations require VA to inform the veteran of evidence 
which could support his claim.  38 C.F.R. § 3.159(5)(b).  Any 
records of treatment for a shoulder disorder dated between 
1956 and 1998 would be of probative value in demonstrating a 
link between the veteran's service and his current shoulder 
disorders.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

The veteran's claim is remanded to the RO for the following 
actions:

1.  The RO should again request the 
veteran's service medical records from 
the NPRC.  A specific request should be 
made for inpatient treatment records or 
clinical records from Brooke Army Medical 
Center, Ft. Sam Houston, Texas from 
January 1953 to March 1953.  

2.  The RO must also assure compliance 
with the requirements of the VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) 
and its implementing regulations.  The 
RO's attention is directed to Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.

3.  If an only if the RO obtains records 
of in-service findings relating to a 
shoulder injury or disability, the RO 
should arrange for a VA examination of 
the veteran to determine the nature and 
etiology of any disability of either 
shoulder that may be present.  All 
indicated studies should be accomplished.  
The claims folder should be made 
available to the examiner for review 
before the examination; the clinician 
should indicate that the claims file was 
reviewed in the examination report.  
Following the review of the claims file, 
the clinical evaluation, and any tests 
that are deemed necessary, the examiner 
is asked opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any disability of either 
shoulder that may be present began during 
or is causally related to any incident of 
service, to include trauma.  The examiner 
should provide a rationale for any 
opinion expressed.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a bilateral 
shoulder disability, to include 
arthritis, to include consideration of 
all evidence obtained since its 
Supplemental Statement of the Case (SSOC) 
was issued in May 2003.  If the benefit 
sought on appeal remains denied, the 
appellant and his attorney should be 
provided with an appropriate supplemental 
statement of the case (SSOC), which 
contains a summary of the evidence 
received since the May 2003, and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and his representative 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




